Exhibit 10.62

 

Addendum 2 To The Lease Dated 12/17/15

By and Between

Ultragenyx Pharmaceutical Inc. As Lessee and

Condiotti Enterprises, Inc. As Lessor

 

On or about December 17, 2015 the above Parties entered into a Lease and
Addendum 1 (the “Lease”) for the entire Premises of 81 Digital Drive, Novato,
California which included approximately 25,100sf.  The Parties now wish to
incorporate the following provisions into that Lease:

51. There shall be added to the Lease approximately 4,388sf of Building at 77
Digital Drive.  This added space consists of approximately 2,388sf of first
floor office and 2,000sf of second floor office.

52. The Term for this additional space shall be from April 1st, 2016 to July 31,
2017.

53. The anniversary date for this additional space shall be January 1.

54. Base Monthly Rent for this additional space shall be $5,485.00NNN for the
period March 1, 2016 to December 31, 2016.  Thereafter, the Base Monthly Rent
shall be adjusted per the Terms of the Lease.  Lessee may have immediate
occupancy of this additional space upon receipt by Lessor of this executed
agreement and Lessee’s certificate of insurance adding the space per the terms
of the Lease.

55. Lessee shall have an Option to Extend the initial Term of this Lease from
August 1, 2017 through December 31, 2020 upon the following terms and
conditions:

     A. Lessee shall provide advance written notice of intent to extend to be
received by Lessor by or before January 31, 2017.

     B. Lessee shall retain the entire additional space (4,388sf).

     C. Lessee shall be in compliance with all terms and conditions of the Lease
and have no outstanding amount due as of the date of the advance notice to
Lessor.

     D. Lessee shall retain the space in “As-Is” condition.

     E. This Option to Extend is personal to Lessee and is not assignable or
transferrable to any other party, except as noted in the Lease.

     F. Lessee and Lessor acknowledge and agree that any commission, referral,
or other fee incurred in relation to the Option to Extend shall be solely borne
by the party incurring such commission or fee.

     G. Should Lessee exercise this Option to Extend, Base Monthly Rent for the
period August 1, 2017 through December 31, 2017 shall remain at the same rate as
the Term expiring July 31, 2017.  Thereafter, the Base Monthly Rent shall be
adjusted annually on January 1 throughout the remaining Term, as provided in the
Lease.

56. In all other terms, conditions and obligations the Lease shall remain in
full force and effect.

 

[Signature page follows]


 

--------------------------------------------------------------------------------

 

Agreed to and effective as of the 14 day of March, 2016.

 

___/s/ Tom
Kassberg__________________                                              ___/s/
Jan Warz_________________

Tom Kassberg, CBO                                                               
Jan Warz, VP of Leasing and COO

Ultragenyx Pharmaceutical
Inc.                                                                    
Condiotti Enterprises, Inc.

Date:__MARCH 14, 2016________________         Date:___3/15/16_______________

 

 